Title: To George Washington from Patrick Henry, 10 June 1785
From: Henry, Patrick
To: Washington, George



Dear Sir.
Richmond June 10th 1785

You may remember that when you were at this place, I informed you my Son in Law Mr Fontaine was in Carolina, & that when he returned I would let you know the Situation, in which the Lands near the so. End of the dismal swamp, were. By the best Intelligence I can collect there is near pasquotank River, a few Miles from the Bridge, a pretty considerable Quantity of Swamp now vacant Say 6,000 Acres. Mr Fontaine has located a large Tract, near 10,000 acres I think, for himself & his Friends, of which I am to have abt 1/6th. I beleive that which is to be had now is of the same quality or value.
The Terms on which the vacant Grounds are taken up, are 10£ per hundred payable in Cash or Certificates for specie Debts due from the State. These Certificates are to be had for half a Dollar for one pound—The other Charges are low. I mean the Entrytakers, Surveyors & Secretarys Fees.
I find the Lebanon Company hold their Lands higher than I informed you. Lands near thiers & not better, nor perhaps so good, are at a Dollar per Acre. I suppose a Hope of seeing a navigable Canal to Virga somewhere in that Neighbourhood, has enhanced them.

Mr Andrews & Mr Ronald two of our Comrs for viewing & reporting the proper place for the Canal, have been with me lately. The former, who has spent much Time in traversing that Country is of Opinion, the most proper Direction for the Canal is thro’ the dismal Swamp—If you would wish to know the Substance of the Report I shall certainly give it you when it comes in.
It will give me great pleasure to render you any acceptable Service. If I can serve you in Carolina or elsewhere, I beg you will command me without any Reserve. With sincere Attachment I am dear sir your affectionate humble Servant

P. Henry

